                                                                                   d
                    IN THE UNITED STATES DISTRICT COURT                             25 2019
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division                                  district court
                                                                      L_        RICHMOfxin UA

UNITED STATES OF AMERICA,


V.                                            Criminal Action No. 3:08CR171


DWAYNE WHITE


                              MEMORANDUM OPINION


       Dwayne White, a federal inmate proceeding with counsel, filed

this 28 U.S.C. § 2255 Motion ("§ 2255 Motion," ECF No. 48) arguing

that   his   firearm     conviction   is   invalid   under   Johnson       v.   United

States, 135 S. Ct. 2551 (2015).             For the reasons set out below,

the § 2255 Motion will be granted in part and denied in part.


                            I.    PROCEDURAL HISTORY


       On    June   3,    2008,    White   was   charged     in   a   three-count

Superseding Indictment.           (ECF No. 10.)      Count One charged White

with conspiracy to obstruct, delay, and affect commerce by robbery

("conspiracy to commit Hobbs Act robbery").                  (Id. at 1.)         Count

Two charged that on October 20, 2007, White used, carried, and

brandished a firearm during and in relation to a crime of violence,

to wit, the conspiracy to commit Hobbs Act robbery charged in Count

One and "interference         with commerce by force."            (Id. at 1-2.)

Count Three charged that on November 1, 2007, White used, carried,

and brandished a firearm during and in relation to a crime of

violence, to wit, conspiracy to commit Hobbs Act robbery charged
in Count One "and interference with commerce by force."                  (Id. at

2.)

      On June 9, 2008, pursuant to a Plea Agreement, White pled

guilty to Counts One and Three.          (ECF No. 12, at 1; ECF No. 14.)

The Plea Agreement specified that the predicate crime of violence

for the firearm charge in Count Three was Hobbs Act conspiracy.

Specifically, the relevant portion of the Plea Agreement provided:

            The defendant agrees to plead guilty to Counts One
       and Three of the pending Superseding Indictment.




                 b.   Count Three charges that the defendant,
       in furtherance of a crime of violence for which he may
       be prosecuted in a court of the United States, to wit:
       conspiracy to interfere with commerce by threats and
       violence, did knowingly and unlawfully possess and
       brandish, and did aid, abet, counsel, command, induce,
       and cause to be possessed and brandished, firearms, in
       violation of Title 18 United States Code, Section
       924(c).

(Id. at 1.)      Critically, the Plea Agreement omitted any reference

to a non-conspiracy Hobbs Act robbery as a              predicate crime of

violence for Count Three.


       On September 12, 2008, the Court sentenced White to 240 months

on    Count   One   and   240   months   on   Count   Three,   to   be    served

consecutively.      (ECF No. 23, at 2.)


                          II.   WHITE'S § 2255 MOTION


       On June 27, 2016, White, by counsel, filed his § 2255 Motion

wherein he contends that, because of Johnson v. United States, 135
S. Ct. 2551 (2015) his § 924(c) conviction in Count Three must be

vacated (Claim One) and his designation as a career offender under

the Sentencing Guidelines must be vacated (Claim Two).

     Claim Two is easily dismissed. "[T]he Supreme Court concluded

that the Guidelines are not subject to a vagueness challenge under

the Due Process Clause. . . .             Johnson's vagueness holding does

not apply to the residual clause in [USSG] § 4B1.2(a)(2)."                           United

States V. Lee, 855 F.3d 244, 246-47 (4th Cir. 2017) (citing Beclcles

V. United States, 137 S. Ct. 886, 892 (2017)).                    Accordingly, Claim

Two will be dismissed.


     Initially, the Government responded by moving to dismiss the

§ 2255 Motion on the ground that it was barred by the statute of

limitations.      As discussed below, after the Court required further

briefing in light of recent decisions from the Fourth Circuit and

the Supreme Court, the Government abandoned that defense.


                                  Ill.    ANALYSIS


     In    Johnson    v.   United   States,     135 S.      Ct.    2551    (2015), the

Supreme Court held "that imposing an increased sentence under the

residual    clause    of    the   Armed      Career   Criminal       Act    [("ACCA")]

violates the Constitution's guarantee of due process," id. at 2563,

because     the      Residual       Clause     of     the     ACCA,        18        U.S.C.

§ 924(e)(2)(B)(ii),          defined          "violent        felony"           in       an

unconstitutionally vague manner for the reason that the Residual
Clause encompassed "conduct that presents a serious potential risk

of   physical    injury   to     another."       Id.   at   2557-58      (citation

omitted).^      Subsequently, in Welch v. United States, 136 S. Ct.

1257 (2016), the Supreme Court held that "Johnson announced                      a

substantive rule [of law] that has retroactive effect in cases on

collateral review."       Id. at 1268.


      In   his § 2255     Motion,    White   asserts      that   after    Johnson,

conspiracy to commit Hobbs Act robbery can no longer qualify as

crime of violence under 18 U.S.C. § 924(c)(3), and thus, that his

conviction under Count Three must be vacated.               As explained below,

recent decisions from the Supreme Court and the Fourth Circuit

support    White's   challenge      to   Count    Three     where   his    firearm

conviction   was predicated        upon conspiracy to commit Hobbs Act

robbery.




      1 The ACCA provides that

      [i]n   the case     of a    person   who   violates    section
      922(g) of this title and has three previous
      convictions by any court referred to in section
      922(g)(1) of this title for a violent felony or a
      serious drug   offense, or both, committed on
      occasions different from one another, such person
      shall be fined under this title and imprisoned not
      less than fifteen years . . . .

18 U.S.C. § 924(e)(1).           Under the Residual Clause of ACCA, the
term violent felony had been "defined to include any felony that
'involves conduct that presents a serious potential risk of
physical injury to another.'" Johnson, 135 S. Ct. at 2555 (quoting
18 U.S.C. § 924 (e)(2)(B)).
     A.     Conspiracy To Commi't Hobbs Act Robbery Cannot Serve As
            A    Valid Predicate          Crime   Of Violence        For   The § 924(c)
            Charge In Count Three

     Title 18 U.S.C. section 924(c)(1)(A) provides for consecutive

periods of imprisonment when a defendant uses or carries a firearm

in furtherance of a           crime of     violence.       The   baseline additional


period of imprisonment is five years.               18 U.S.C. § 924(c)(1)(A)(i).

If the defendant brandishes the firearm, the additional period of

imprisonment       increases         to    at      least     seven        years.           Id.

§ 924(c)(1)(A)(ii).           And, if the defendant discharges the firearm,

the additional period of imprisonment increases to at least ten

years.    Id. § 924(c)(1)(A)(iii).

     At the time of White's conviction, the United States could

demonstrate that         an     underlying      offense    constitutes         a   crime    of

violence    if    it    established       that    the    offense     is    a   felony      and

satisfies one of two requirements.                 Namely, the statute defined a

crime of violence as any felony:

     (A) [that] has as an element the use, attempted use, or
         threatened use of physical force against the person or
         property of another ((the "Force Clause")], or
     (B)that by its nature, involves a substantial risk that
        physical force against the person or property of another
        may be used in the course of committing the offense
           [(the "Residual Clause")].

Id. § 924(c)(3).              The   Supreme      Court    recently    invalidated          the

Residual Clause of § 924(c).               United States v. Davis, 139 S. Ct.

2319,      2336        (2019)       (holding       that     "§       924(c)(3)(B)           is

unconstitutionally vague").               Furthermore, as explained below, the
Fourth Circuit has concluded that conspiracy to commit Hobbs Act

robbery does not qualify as a crime of violence under the Force

Clause.    See United States v. Simms, 914 F.3d 229 {4th Cir. 2019).

        In Simms, the defendant pled guilty to conspiracy to commit

Hobbs Act robbery and to brandishing a                       firearm during and in

relation       to    a   "crime   of   violence,"      but    later   challenged   his

brandishing conviction on the theory that Hobbs Act conspiracy

could    not    be   considered    a   "crime     of   violence" under     18   U.S.C.

§ 924(c)(3),         914 F.3d at 232-33.          Initially, the parties and the

Fourth Circuit agreed that,

        conspiracy to commit Hobbs Act robbery—does not
        categorically qualify as a crime of violence under the
        [Force Clause], as the United States now concedes.                 This
        is so because to convict a defendant of this offense,
        the Government must prove only that the defendant agreed
        with another to commit actions that, if realized, would
        violate the Hobbs Act.     Such an agreement does not
        invariably require the actual, attempted, or threatened
        use of physical force.

Id.   at   233-34        (citations    to   the    parties'     material   omitted).

Thereafter, the Fourth Circuit concluded that the Residual Clause

of § 924(c) is void for vagueness.                 Id. at 236; accord Davis, 139

S. Ct. at 2336 (holding that "§ 924(c)(3)(B) is unconstitutionally

vague").

        In the wake Davis and Simms, in other cases before this Court,

the Government has conceded that "conspiracy to commit Hobbs Ac]t

robbery cannot serve as valid predicate crime of violence for [a]

§   924(c)      charge"     and   agreed    to    vacating     the    conviction   and
sentence.     United    States   v.   Oliver,     No.    3:11CR63-HEH,      2019   WL

3453204, at *3 (E.D. Va. July 30, 2019).              In che present case, the

Government does not dispute that the conspiracy to commit Hobbs

Act robbery cannot serve as valid predicate crime of violence for

the § 924(c)      charge in      Count   Three.         (EOF No.    59, at 5-6.)

Nevertheless, the Government contends that White is not entitled

to relief because:        (1) Count Three is still predicated upon a

valid crime of violence, namely, Hobbs Act robbery; (2) White's

guilty plea waived a collateral attack based on Johnson; and, (3)

White procedurally defaulted any challenge to his conviction based

on Johnson.   As explained below, infra Part III.C, these arguments

are unpersuasive.

     B.     The   Government:'s       Abandoned     Statute      Of   Limitations
            Argument

     Initially, the Government filed a Motion to Dismiss the § 2255

Motion contending that it is barred by the relevant statute of

limitations.2      (ECF    No.   51.)     However,        it   appears     that    the



     2 Section 101 of the Antiterrorism and Effective Death Penalty
Act ("AEDPA") amended 28 U.S.C. § 2255 to establish a one-year
period of limitation for the filing of a § 2255 Motion.                             As
pertinent here, 28 U.S.C. § 2255(f) now reads:

     (f)    A 1-year    period of limitation            shall apply to a
            motion under this section.            The limitation period
            shall run from the latest of—
            (1)   the     date   on    which    the      judgment     of
                  conviction becomes final;


            (3)   the date on which the right asserted was
                  initially  recognized  by   the  Supreme
Government     has    abandoned        this       argument      in    its    Supplemental

Memorandum.3    The Government's decision not to pursue this defense

is   wise   because    it     seems   that        Davis   announced      a   nev; rule   of

constitutional law retroactively applicable to cases on collateral

review which would entitle White to a belated commencement of the

limitation period under 28 U.S.C. § 2255(f)(3).^                             Because the

Government has abandoned its statute of limitation argument, the

Court will not address it further.




                     Court,    if     that    right       has     been   newly
                     recognized by the Supreme Court and made
                     retroactively       applicable          to      cases   on
                     collateral review. . . .


28 U.S.C. § 2255(f).

      3 The    Court directed          the    Government        to    file   supplemental
briefing in light of the Fourth Circuit's decision in Simms and
the Supreme Court's decision in Davis. (ECF Nos. 55, 58.) When
the Government eventually filed its Supplemental Memorandum,
although it raised a number of procedural defenses, it did not
renew the argument that the § 2255 Motion was barred by the statute
of limitations.


      This provision delays the commencement of the limitation
period until "the date on which the right asserted was initially
recognized by the Supreme Court, if that right has been newly
recognized by the Supreme Court and made retroactively applicable
to cases on collateral review."     28 U.S.C. § 2255(f)(3).     The
Supreme Court makes a case retroactive on collateral review through
a single express holding or by multiple cases "if the holdings in
those cases necessarily dictate the retroactivity of the new rule."
Tyler v. Cain, 533 U.S. 656, 666 (2001). Welch, which held Johnsoh
to be a new rule and retroactive, "logically permit[s] no other
conclusion than that the rule [in Davis] is retroactive." Id. at
669 (O'Connor, J. concurring).

                                              8
     C.     The Government's Arguments Against Granting Relief

     The Government asserts that White is not entitled to relief

because:    (1) Count Three is still predicated upon a valid crime

of violence-Hobbs Act robbery; (2) White's guilty plea waived a

collateral attack based on Johnson; and, (3) White procedurally

defaulted any challenge to his conviction based on Johnson.                  These

arguments lack merit.

            1.     Count Three Is No Longer Predicated On A Valid Crime
                   Of Violence


     Initially,     the   Government     contends      that   White's §      924(c)

conviction is still predicated upon a            valid crime of violence,

namely Hobbs Act robbery.         The Court agrees that Hobbs Act robbery

still constitutes a valid crime of violence under the Force Clause.


United    States   v.   Mathis,    932   F.3d   242,    266   (4th    Cir.   2019)

(citations omitted).        The   Government,    however,      in    drafting   the

Plea Agreement, chose to discard Hobbs Act robbery as a crime of

violence predicate for the § 924(c) charge in Count Three.

     The Government persists that the it can still rely upon Hobbs

Act robbery because, "[b]oth the indictment and the statement of

facts tie the § 924(c) count[] to which the defendant pled guilty

to the substantive offense of interference with commerce by force."

(ECF No. 59, at 3.)       The Government, however, fails to cite the

Court to any authority whatsoever for the proposition that it can

rely upon those references in documents outside the Plea Agreement
to   broaden   the    basis    the    Plea       Agreement.^     And,   established

principles regarding plea agreements do not favor the Government's

argument.      See United States v. Jordan, 509 F.3d 191, 196 (4th

Cir. 2007) (noting that the Government is held "to a greater degree

of responsibility than the defendant . . . for imprecisions or

ambiguities in plea agreements." (quoting United States v. Harvey.

791 F.3d 294, 300 (4th Cir. 1986))); United States v. Monroe, 580

F.3d 552, 556 (7th Cir. 2009) (observing that courts "review the

language of the plea agreement objectively and hold the government

to the literal terms of the plea agreement" (quoting United States



      ^ The limited authority the Court discovered on the subject
rejects the Government's position.                See Benitez v. United States,
Nos. 16-CV-23974-UU, 13-cr-20606-UU, 2017 WL 2271504, at *5 (S.D.
Fla. Apr. 6, 2017).        In that case, the pertinent § 924(c) count in
the Indictment (Count Four), listed multiple predicate crimes of
violence and drug trafficking crimes. Id. The Government argued
that "because the two drug offenses included in Count 4 of the
indictment are unaffected by Johnson, Count 4 has not been
invalidated   and  Movant   was  appropriately  sentenced  under
§ 924(c)." Id. The Court rejected this argument because in the

      plea     agreement      in     this    case,     the     United   States
      explicitly agreed that Movant was pleading guilty to a
      violation      of § 924(c) in furtherance of a crime of
      violence,       not a drug trafficking crime. . . . The
      Government is bound by the language of the plea
      agreement. The Government cannot now claim that Movant
      pled guilty to § 924(c) in furtherance of both a crime
      of violence and a drug trafficking offense despite the
      fact that the plea agreement, plea colloquy, [] and
      Judgment and Conviction Order do not reflect that
      assertion in any way.

Id. (footnote omitted) (citing United States v. Taylor, 77 F.3d
368, 370 (11th Cir. 1996); United States v. Jefferies, 908 F.2d
1520, 1527 (11th Cir. 1990).

                                            10
V. Williams, 102 F.3d 923, 927 (7th Cir. 1996))).                  Accordingly, on

the merits. White has established that, as set forth in the Plea

Agreement, his conviction for using, carrying, and brandishing a

firearm in furtherance of a crime of violence was predicated solely

on conspiracy to commit Hobbs Act robbery.                 Under Simms, conspiracy

to commit Hobbs Act robbery is not a viable crime of violence for

a conviction under § 924(c).                 Thus, in the absence of any viable

procedural defense, his conviction on Count Three must be vacated.

           2.         White's Guilty Plea Did Not Waive His Right To Bring
                      His Current Challenge

       Next,    the    Government       asserts     that   White's     unconditional

guilty plea waives the constitutional challenge he seeks to bring

in his § 2255 Motion.               The Supreme Court recently examined that

issue and rejected the Government's assertion in Class v. United

States,   138    S.    Ct.    798    (2018).^      In   Class,   the   Supreme    Court

examined, "whether a guilty plea by itself bars a federal criminal

defendant from challenging the constitutionality of the statute of

conviction on direct appeal [and] h[e]ld that it does not."                        Id.,

138 S. Ct. at 803.           Therefore, White's guilty plea itself does not




       ® The Government cites Davila v. United States, 843 F.3d 729
(7th    Cir. 2016) for the proposition that White's guilty plea
prevents    White           from   challenging    his    conviction    as
unconstitutional.         Davila predates the Supreme Court's decision in
Class.     The   Government          fails    to   acknowledge   Class,    much    less
explain why that decision does not control the outcome here.


                                              11
foreclose White's current challenge to the constitutionality of

the statute under which he was convicted.

     Of course, as part of the plea bargaining process, "a criminal

defendant may waive his right to attack his conviction and sentence

collaterally [and on direct appeal], so long as the waiver is

knowing and voluntary."    United States v. Lemaster, 403 F.3d 216,

220 (4th Cir. 2005).    The Government, however, does not argue, and

on this record, could not argue, that White explicitly waived his

right to collaterally attack his conviction as part of the Plea

Agreement.

     Even though White has not waived his current claim, there is

one more significant hurdle to overcome.         Generally, "claims not

raised on direct appeal may not be raised on collateral review

unless the petitioner shows cause and prejudice" to excuse his

procedural default.    Massaro v. United States, 538 U.S. 500, 504,

(2003) (citing     United States   v.   Frady,   456 U.S. 152, 167-168

(1982); Bousley v. United States, 523 U.S. 614, 621-622 (1998)).

Although White procedurally defaulted his present claim by failing

to raise it at trial and on direct appeal, as explained below,

White demonstrates cause and prejudice to excuse his default.



     ■' As part of his Plea Agreement, White only agreed to waive
"the right to appeal the conviction and any sentence imposed within
the statutory maximum . . . on the grounds set forth in Title 18,
United States Code, Section 3742 or on any ground whatsoever, in
exchange for the concessions made by the United States in this
plea agreement."     (Plea Agreement f 6, ECF No.    12. )

                                   12
           3.   White   Has   Demonstrated   Cause   And   Prejudice   To
                Excuse His Procedural Default


    A change in the law may constitute cause for a procedural

default if it creates "a claim that *is so novel that its legal

basis is not reasonably available to counsel.'"       Bousley, 523 U.S.

at 622 (quoting Reed v. Ross, 468 U.S. 1, 16 (1984)).          In Reed,

the Court identified three nonexclusive       situations in    which   an

attorney may lack a "reasonable basis" to raise a novel claim:

     First, a decision of this Court may explicitly overrule
    one   of our   precedents.  Second,  a   decision  may
    "overtur[n] a longstanding and widespread practice to
    v/hich this Court has not spoken, but which a near-
    unanimous body of lower court authority has expressly
    approved." And, finally, a decision may "disapprov[e]
    a practice this Court arguably has sanctioned in prior
     cases."


Reed, 468 U.S. at 17 (alterations in original) (internal citations

omitted) (quoting United States v. Johnson, 457 U.S. 537, 551

(1982)).

     Under Reed, White has shown cause for failing to assert a

vagueness challenge to the Residual Clause of § 924(c) at trial or

on direct appeal.     The Court entered judgment on White's case on

September 17, 2008.     (ECF No. 24.)   At that time the Supreme Court

already had rejected a vagueness challenge to the ACCA's nearly

identical Residual Clause in James v. United States, 550 U.S. 192

(2007).    In 2011, the Supreme Court reaffirmed James in Sykes v.

United States, 564 U.S. 1 (2011).




                                   13
       In 2015, in Johnson, the Supreme Court invalidated the ACCA's

Residual Clause as unconstitutionally vague.                    "In doing so, the

Supreme Court recognized it previously had 'rejected suggestions

by dissenting        Justices that the residual clause                    violates the

Constitution's prohibition of vague criminal laws' in James and

Sykes and declared '[o]ur contrary holdings in James and Sykes are

overruled.'"         Rose v. United States, 738 F. App'x 617, 626 {11th

Cir.    2018)    (quoting      Johnson,     135    S.     Ct.   at      2556,     2563).

Thereafter, the rule in Johnson was made retroactive to cases on

collateral review.        See Welch, 136 S. Ct. at 1268.

       If White were challenging ACCA's Residual Clause his "case

[would] fall[] within the first situation identified in Reed:                        when

the Supreme Court ultimately invalidated the residual clause as

unconstitutionally        vague    in    Johnson    in    2015,      it    'explicitly

overrule[d]' two of its own precedents on the exact same issue."

Rose, 738 F. App'x at 627 (third alteration in original) (quoting

Reed, 468 U.S. at 17).

        Nevertheless,     given    the     similarity       between        the     ACCA's

Residual Clause and § 924(c)'s Residual Clause, White satisfies

the third circumstance identified in Reed:                the decision in Johnson


disapproved      "a     practice    [the       Supreme]    Court        arguably      has

sanctioned      in    prior   cases."      Reed,    468    U.S.    at      17    (quoting

Johnson, 457 U.S. at 551).          "[T]he Supreme Court's jurisprudence

prior     to    Johnson       effectively       foreclosed      any        attacks     on


                                          14
§ 924(c)(3)(B).        The Supreme Court's ^sanction of the prevailing

practice' of concluding risk of force/injury statutes were not

unconstitutional       was     fairly     direct."       Lee    v.    United      States,

Nos. CV-16-8138-PCT-JAT            (JFM), CR-05-0594-PCT-JAT,                 2018       WL

4906327, at *17 (D. Ariz. July 6, 2018), report and recommendation

adopted as modified sub nom. Lee v. USA, Nos. CV-16-08138-PCT-JAT,

CR-05-594-PCT-JAT,          2018   WL    4899567      (D.   Ariz.      Oct.      9,   2018)

(citations omitted); see Dota v. United States, 368 F. Supp. 3d

1354, 1362 (C.D. Gal. 2018) ("It was only after the Supreme Court

invalidated     the    residual     clause      of    the   ACCA     in   Johnson,       and

certainly     after    the   Supreme     Court       invalidated     the     identically

worded residual clause of § 16(b), that Petitioner's current claim-

that the residual clause of § 924 (c)(3)(B) was unconstitutionally

vague—lost its novelty."); Royer v. United States, 324 F. Supp. 3d

719, 736 (E.D. Va. 2018).               Thus, in 2008, White did not have a

"reasonable basis" upon which to raise a vagueness challenge to

the Residual Clause of 924(c).             Reed, 468 U.S. at 17.              "And as a

result, his failure to do so 'is sufficiently excusable no satisfy

the cause requirement.'"           Rose, 738 F. App'x at 627 (quoting Reed,

468 U.S. at 17).

      In     order    to    demonstrate      prejudice.        White      must    show     a

"reasonable probability" that, without the error, the result of

the proceedings would have been different.                     Strickler v. Greene,

527   U.S.    263,    289    (1999).      It    is    now   plain     that    the     Court


                                           15
erroneously treated conspiracy to commit Hobbs Act robbery as a

viable predicate for White's § 924(c) conviction.               That error added

240 months to White's sentence.            Therefore, White has demonstrated

prejudice.      Royer, 324 F. Supp. 3d at 736.

       Finally, the Government argues that if the Court concludes

that White's § 924(c) conviction is invalid, "it should reform

that   conviction     to   the   lesser-included        offense"   of   Hobbs   Act


robbery and resentence him accordingly.                (EOF No. 59.)    The Court

is not convinced that such a practice is authorized or appropriate.

Moreover,    as explained        above.   White's § 924(c) conviction           was

predicated upon conspiracy to commit Hobbs Act robbery.                     White

already has been convicted and sentenced for conspiracy to commit

Hobbs Act robbery.         The Government fails to explain how the Court

could impose another sentence for the offense without running afoul

of the Double Jeopardy Clause.            Accordingly, the Court rejects the

Government's request to reform White's conviction on Count Three.


                                 IV.   CONCLUSION


       White's § 2255 Motion (ECF No. 48) will be granted in part

and    denied   in    part.      Claim    Two   will    be   dismissed.   White's

conviction and       sentence on Count Three        will be    vacated.    Within

fourteen (14) days of the date of entry hereof, the parties shall

file their position as to whether the Court needs to conduct a




                                          16
full resentencing or may simply enter a corrected judgment.       The

Motion to Dismiss (ECF No. 51) will be denied.

     The   Cleric is directed to   send   a   copy of this Memorandum

Opinion to White and counsel of record.

     It is so ORDERED.




                                          /s/
                           Robert E. Payne
                           Senior United States District Judge




Richmond, Virginia     f
Date:   September          2019




                                   17
